EXHIBIT 10.3

SECOND AMENDMENT TO
MASTER LOAN AND TRUST AGREEMENT

SECOND AMENDMENT TO MASTER LOAN AND TRUST AGREEMENT (this “Amendment”), dated as
of May 1, 2008, between BUSINESS FINANCE AUTHORITY OF THE STATE OF NEW HAMPSHIRE
(“Issuer”), a body corporate and politic and a public instrumentality created
and existing under and by virtue of the Constitution and laws of the State of
New Hampshire, PENNICHUCK WATER WORKS, INC. (“Borrower”) and THE BANK OF
NEW YORK TRUST COMPANY, N.A., as Trustee (“Trustee”), a national banking
association organized and existing under the laws of the United States of
America, being an amendment to the Master Loan and Trust Agreement, dated as of
October 1, 2005 (as amended by the First Amendment to Master Loan and Trust
Agreement dated as of October 1, 2007, the “Master Agreement”), among said
Issuer, Borrower and Trustee (defined terms used in this Amendment and not
otherwise defined have their respective meanings as set forth in said Master
Agreement).

W I T N E S S E T H :

WHEREAS, in accordance with a resolution of the Board of Issuer, Issuer has
heretofore entered into the Master Agreement pursuant to which Issuer made
available the proceeds of the Series 2005 Bonds to Borrower for the purpose of
financing Borrower’s cost of acquisition, construction, improvement or equipping
of the Project owned by Borrower, all in accordance with the Act; and

WHEREAS, the Master Agreement permits any amendments to the Master Agreement
with the consent of the Bond Insurer and the unanimous consent of the affected
Bondowners; and

WHEREAS, to facilitate the remarketing and marketing of Bonds as Term Rate Bonds
and Bonds in the Fixed Rate Mode, Borrower desires that those provisions of the
Master Agreement relating to redemption be amended to provide for the redemption
of Bonds owned by deceased beneficial owners; and

WHEREAS, Borrower has requested that Issuer and Trustee execute this Amendment
initially with respect to those portions of the subseries of the Bonds
originally designated as the 2005 Series B-2 Bonds and 2005 Series C Bonds,
which Bonds, as of the date of this Amendment are designated as the 2005
Series BC-2 Bonds, the 2005 Series BC-3 Bonds and the 2005 Series BC-4 Bonds
(the “Affected Bonds”), and Issuer and Trustee are agreeable to amending or
modifying the Master Agreement solely as set forth in Section 1 hereof; and

WHEREAS, there has been presented to Issuer and Trustee written evidence of the
consent to this Amendment of the Bond Insurer and of each beneficial owner of
the Affected Bonds;

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby and in
consideration of the premises, do hereby agree as follows:





--------------------------------------------------------------------------------

Section 1.  Amendment of the Master Agreement.  The Master Agreement is hereby
amended as follows with respect to the Affected Bonds:

(a)

The Master Agreement is hereby amended by adding the following subsection to
Section 3.06(g) thereof:

“(g)

Redemption (or Purchase) by the Borrower in the Event of Death of a Beneficial
Owner.

(i)

Unless the Bonds (excluding for purposes of this Section 3.06(g), the Escrow
Bonds) have been declared due and payable prior to their maturity by reason of
an Event of Default, the Representative (as hereinafter defined) of a deceased
Beneficial Owner (as hereinafter defined) who has owned (or whose estate has
owned) the Bonds at least six months prior to any request for redemption has the
right after April 1, 2010, to request redemption prior to stated maturity of all
or part of such Beneficial Owner’s interest in the Bonds, and the Borrower shall
redeem (or shall cause the Issuer to redeem) the same subject to the limitations
that the Borrower will not be obligated to redeem (or cause to be redeemed),
during the period from April 1, 2010, through and including April 1, 2011 (the
“Initial Period”), and during any 12-month period which ends on and includes
each April 1 thereafter (each such 12-month period being hereinafter referred to
as a “Subsequent Period”), (A) on behalf of a deceased Beneficial Owner any
interest in the Bonds of a subseries which exceeds $25,000 principal amount (the
“Individual Limitation”) or (B) interests in a subseries of the Bonds exceeding
$50,000 for each $2,500,000 in aggregate principal amount of such subseries (the
“Annual Limitation”).  A request for redemption may be initiated by the
Representative of a deceased Beneficial Owner at any time and in any principal
amount.

(ii)

The Borrower may, at its option, redeem (or cause to be redeemed) interests of
any deceased Beneficial Owner in the Bonds in the Initial Period or any
Subsequent Period in excess of the Individual Limitation.  Any such redemption,
to the extent that it exceeds the Individual Limitation for any deceased
Beneficial Owner, shall not be included in the computation of the Annual
Limitation for such Initial Period or such Subsequent Period, as the case may
be, or for any succeeding Subsequent Period.  The Borrower may, at its option,
redeem (or cause to be redeemed) interests of deceased Beneficial Owners in the
Bonds, in the Initial Period or any Subsequent Period in an aggregate principal
amount exceeding the Annual Limitation.  Any such redemption, to the extent it
exceeds the Annual Limitation shall not reduce the Annual Limitation for any
Subsequent Period.  On any determination by the Borrower to redeem (or cause to
be redeemed) Bonds in excess of the Individual Limitation or the Annual
Limitation, Bonds so redeemed shall be redeemed in the order of the receipt of
Redemption Requests (as hereinafter defined) by the Trustee.

(iii)

A request for redemption of an interest in the Bonds may be initiated by the
personal representative or other person authorized to represent the





2




--------------------------------------------------------------------------------

estate of the deceased Beneficial Owner or by a surviving joint tenant(s) or
tenant(s) by the entirety or the trustee of a trust (each, a “Representative”).
 The Representative shall deliver a request to the Participant (hereinafter
defined) through whom the deceased Beneficial Owner owned such interest, in form
satisfactory to the Participant, together with evidence of the death of the
Beneficial Owner, evidence of the authority of the Representative satisfactory
to the Participant, such waivers, notices or certificates as may be required
under applicable state or federal law and such other evidence of the right to
such redemption as the Participant shall require. The request shall specify the
principal amount of the interest in the Bonds to be redeemed.  The Participant
shall thereupon deliver to the Depositary a request for redemption substantially
in the form attached as Exhibit D hereto (a “Redemption Request”).  The
Depositary will, on receipt thereof, forward the same to the Trustee.  The
Trustee shall maintain records with respect to Redemption Requests received by
it, including date of receipt, the name of the Participant filing the Redemption
Request and the status of each such Redemption Request with respect to the
Individual Limitation or the Annual Limitation.  The Trustee will immediately
file each Redemption Request it receives, together with the information
regarding the eligibility thereof with respect to the Individual Limitation or
the Annual Limitation with the Borrower.  The Depositary, the Issuer and the
Trustee may conclusively assume, without independent investigation, that the
statements contained in each Redemption Request are true and correct and shall
have no responsibility for reviewing any documents submitted to the Participant
by the Representative or for determining whether the applicable decedent is in
fact the Beneficial Owner of the interest in the Bonds to be redeemed or is in
fact deceased and whether the Representative is duly authorized to request
redemption on behalf of the applicable Beneficial Owner.

(iv)

Subject to the Individual Limitation and the Annual Limitation, the Borrower
will, after the death of any Beneficial Owner, redeem (or cause to be redeemed)
the interest of such Beneficial Owner in the Bonds on the next interest payment
date occurring not less than 30 days following receipt by the Borrower of the
Redemption Request from the Trustee.  If Redemption Requests exceed the
aggregate principal amount of interests in Bonds required to be redeemed during
the Initial Period or during any Subsequent Period, then such excess Redemption
Requests will be applied in the order received by the Trustee to successive
Subsequent Periods, regardless of the number of Subsequent Periods required to
redeem such interests.  The Borrower may, at any time notify the Trustee that it
will redeem (or cause to be redeemed), on the next interest payment date
occurring not less than 30 days thereafter, all or any such lesser amount of
Bonds for which Redemption Requests have been received but which are not then
eligible for redemption by reason of the Individual Limitation and the Annual
Limitation.  Any Bonds so redeemed shall be redeemed in the order of receipt of
Redemption Requests by the Trustee.

(v)

The price to be paid by the Borrower for the Bonds to be redeemed pursuant to a
Redemption Request is 100% of the principal amount thereof plus





3




--------------------------------------------------------------------------------

accrued but unpaid interest to the date of payment.  Subject to arrangements
with the Depositary, payment for interests in the Bonds which are to be redeemed
shall be made to the Depositary upon presentation of Bonds to the Trustee for
redemption in the aggregate principal amount specified in the Redemption
Requests submitted to the Trustee by the Depositary which are to be fulfilled in
connection with such payment.  The principal amount of any Bonds acquired or
redeemed by or at the direction of the Borrower other than by redemption at the
option of any Representative of a deceased Beneficial Owner pursuant to this
section shall not be included in the computation of either the Individual
Limitation and the Annual Limitation for the Initial Period or for any
Subsequent Period.

(vi)

For purposes of this section, a “Beneficial Owner” means the Person who has the
right to sell, transfer or otherwise dispose of an interest in a Bond and the
right to receive the proceeds therefrom, as well as the interest and principal
payable to the holder thereof.  In general, a determination of beneficial
ownership in the Bonds will be subject to the rules, regulations and procedures
governing the Depositary and institutions that have accounts with the Depositary
or a nominee thereof (“Participants”).

(vii)

For purposes of this section, an interest in a Bond held in tenancy by the
entirety, joint tenancy or by tenants in common will be deemed to be held by a
single Beneficial Owner and the death of a tenant by the entirety, joint tenant
or tenant in common will be deemed the death of a Beneficial Owner.  The death
of a Person who, during his lifetime, was entitled to substantially all of the
rights of a Beneficial Owner of an interest in the Bonds will be deemed the
death of the Beneficial Owner, regardless of the recordation of such interest on
the records of the Participant, if such rights can be established to the
satisfaction of the Participant.  Such interests shall be deemed to exist in
typical cases of nominee ownership, ownership under the Uniform Gifts to Minors
Act or the Uniform Transfers to Minors Act, community property or other similar
joint ownership arrangements, including individual retirement accounts or Keogh
(H.R. 10) plans maintained solely by or for the decedent or by or for the
decedent and any spouse, and trust and certain other arrangements where the
decedent has the right to receive all or a portion of the income and such Person
has substantially all of the rights of a Beneficial Owner during such person’s
lifetime.

(viii)

In the case of a redemption request which is presented on behalf of a deceased
Beneficial Owner and which has not been fulfilled at the time the Borrower gives
notice of its election to redeem the Bonds, the Bonds which are the subject of
such pending redemption request shall be redeemed prior to any other Bonds.

(ix)

Any Redemption Request may be withdrawn by the Person(s) presenting the same
upon delivery of a written request for such withdrawal given by the Participant
on behalf of such Person to the Depositary and by the





4




--------------------------------------------------------------------------------

Depositary to the Trustee not less than 60 days prior to the interest payment
date on which such Bonds are eligible for redemption.

(x)

The Borrower may, at its option, purchase any Bonds for which Redemption
Requests have been received in lieu of redeeming (or causing the redemption of)
such Bonds.  Any Bonds so purchased by the Borrower shall either be reoffered
for sale and sold within 180 days after the date of purchase or presented to the
Trustee for redemption and cancellation.

(xi)

During such time or times as the Bonds are not Book-Entry Bonds and are issued
in definitive form, all references in this section to Participants and the
Depositary, including the Depositary’s governing rules, regulations and
procedures shall be deemed deleted, all determinations which under this section
the Participants are required to make shall be made by the Borrower (including,
without limitation, determining whether the applicable decedent is in fact the
Beneficial Owner of the interest in the Bonds to be redeemed or is in fact
deceased and whether the Representative is duly authorized to request redemption
on behalf of the applicable Beneficial Owner), all redemption requests, to be
effective, shall be delivered by the Representative to the Trustee, with a copy
to the Borrower, and shall be in the form of a Redemption Request (with
appropriate changes to reflect the fact that such Redemption Request is being
executed by a Representative) and, in addition to all documents that are
otherwise required to accompany a Redemption Request, shall be accompanied by
the Bond that is the subject of such request.”

(b)

The Master Agreement is hereby amended by adding a new exhibit designated as
“Exhibit D—Form of Redemption Request” as follows:

“EXHIBIT D

FORM OF REDEMPTION REQUEST

Business Finance Authority of the State of New Hampshire
Water Facility Revenue Bonds
(Pennichuck Water Works, Inc. Project)
2005 Series BC-__ due October 1, 2035 (the “Bonds”)

CUSIP NO. _____

The undersigned, ______________________________ (the “Participant”), does hereby
certify, pursuant to the provisions of that certain Master Loan and Trust
Agreement dated as of October 1, 2005 (as amended on October 1, 2007 and May 1,
2008, the “Master Agreement”), among the Business Finance Authority of the State
of New Hampshire (the “Issuer”), Pennichuck Water Works, Inc. (the “Borrower”),
and The Bank of New York Trust Company, N.A., as trustee (the “Trustee”), to The
Depository Trust Company (the “Depositary”), the Borrower, the Issuer and the
Trustee that:





5




--------------------------------------------------------------------------------

1.

[Name of deceased Beneficial Owner] is deceased.

2.

[Name of deceased Beneficial Owner] had a $__________ interest in the
above-referenced Bonds.

3.

[Name of Representative] is [Beneficial Owner’s personal representative/other
person authorized to represent the estate of the Beneficial Owner/surviving
joint tenant/surviving tenant by the entirety/trustee of a trust] of [Name of
deceased Beneficial Owner] and has delivered to the undersigned a request for
redemption in form satisfactory to the undersigned, requesting that $__________
principal amount of said Bonds be redeemed pursuant to said Master Agreement.
 The documents accompanying such request, all of which are in proper form, are
in all respects satisfactory to the undersigned and the [Name of Representative]
is entitled to have the Bonds to which this Request relates redeemed.

4.

The Participant holds the interest in the Bonds with respect to which this
Request for Redemption is being made on behalf of [Name of deceased Beneficial
Owner].

5.

The Participant hereby certifies that it will indemnify and hold harmless the
Depositary, the Trustee, the Issuer and the Borrower (including their respective
officers, directors, agents, attorneys and employees), against all damages,
loss, cost, expense (including reasonable attorneys’ and accountants’ fees),
obligations, claims or liability (collectively, the “Damages”) incurred by the
indemnified party or parties as a result of or in connection with the redemption
of Bonds to which this Request relates.  The Participant will, at the request of
the Borrower, forward to the Borrower, a copy of the documents submitted by
[Name of Representative] in support of the request for redemption.

IN WITNESS WHEREOF, the undersigned has executed this Redemption Request as of
_______________, 20___.

 

 

[PARTICIPANT NAME]

 

  

 

 

 

  

 

 

 

                                                                          

By

 

 

 

Name

 

 

 

Title

 

”








6




--------------------------------------------------------------------------------

Section 2.  Miscellaneous.

(a)

All references in the Master Agreement or any other agreement or document
delivered in connection therewith shall be deemed to refer to such Master
Agreement as amended and modified by this Amendment.

(b)

This Amendment shall be coterminous with the Master Agreement.

(c)

This Amendment may be simultaneously executed in several counterparts, each of
which shall be an original and all of which shall constitute but one and the
same instrument.

(d)

This Amendment shall be governed by and construed in accordance with the laws of
the State.

(e)

Except as expressly provided by Section 1 of this Amendment, all terms,
provisions, representations, covenants, warranties and agreements of the Master
Agreement continue in full force and effect.

(f)

Trustee makes no representation as to the validity or sufficiency of this
Amendment.

[Remainder of page intentionally left blank]





7




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Issuer has caused this Second Amendment to Master Loan and
Trust Agreement to be executed in its corporate name and with its official seal
hereunto affixed and attested by its duly authorized officials.  Company has
caused this Second Amendment to Master Loan and Trust Agreement to be executed
in its corporate name and with its official seal hereunto affixed and attested
by its duly authorized officials.  Trustee has caused this Second Amendment to
Master Loan and Trust Agreement to be executed in its corporate name with its
corporate seal hereunto affixed and attested by its duly authorized officials.
 All of the above occurred as of the date first above written.

[SEAL]

BUSINESS FINANCE AUTHORITY OF THE
STATE OF NEW HAMPSHIRE

  

                                                          

 

 

  

 

 

 

 

 

By

/s/ Jack Donovan

 

 

Name

Jack Donovan

 

 

Title

Executive Director

  

 

 

 

  

 

 

 

 

 

PENNICHUCK WATER WORKS, INC.

  

 

 

 

  

 

 

 

 

 

By

/s/ William D. Patterson

 

 

 

William D. Patterson

 

 

 

Senior Vice President and

 

 

 

Chief Financial Officer

  

 

 

 

[SEAL]

THE BANK OF NEW YORK TRUST

 

 

COMPANY, N.A., as Trustee

  

 

 

 

Attest:

 

 

  

 

 

 

  

 

By

/s/ Chi C. Ma

By

/s/ Christina Mullen

Name

Chi C. Ma

 

Assistant Vice President

Title

Vice President

  

 

 

 

Acknowledged and consented to as of the
date first above written:

 

 

 

 

 

 

AMBAC ASSURANCE CORPORATION

 

 

 

 

 

 

 

 

 

 

By

/s/ Dennis Pidherny

 

 

Name

Dennis Pidherny

 

 

Title

Managing Director

 

 








8


